Shulman, Judge.
This appeal is from a conviction for child molestation and from the denial of an appeal bond. No enumerations of error or brief have been filed in this case, so no issues have been presented for our consideration. In the interests of justice, however, we have reviewed the record and the transcript. Although the testimony at trial was conflicting, there was sufficient evidence to support the verdict and the conviction would survive an attack on the general grounds.

Judgment affirmed.


Quillian, P. J., and Banke, J., concur.

Norman P. Felts, pro se.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Assistant District Attorney, for appellee.